          Case 1:20-cv-06516-VM Document 83 Filed 10/09/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007


                                                     October 9, 2020

BY ECF

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write on behalf
of all of the parties, pursuant to the Court’s Decision and Order issued on October 8, 2020 (ECF
No. 81) (the “Order”), directing the parties to confer and attempt to reach agreement on two
specific remaining issues relating to the Supplemental Guidance Document. In compliance with
the Order, the parties conferred by telephone and email today, and were able to reach agreement
on both issues, as set forth below.

        On the first issue, which is discussed in pages 5 to 6 of the Order, the parties have agreed
to the following language, which replaces the fifth full bullet point on page 2 of Defendants’
revised proposed Supplemental Guidance Document (ECF No. 77-1): “Extra delivery and
collection trips are authorized and instructed to be used to ensure that completed ballots reach the
appropriate election official by the state’s designated deadline.”

         On the second issue, which is discussed in pages 6 to 7 of the Order, the parties have
agreed to the following language, which replaces the relevant sentence on page 3 of Defendants’
revised proposed Supplemental Guidance Document (ECF No. 77-1): “Authorizing late and
extra trips that facilitate the on time delivery of Election Mail will not result in disciplinary
action.”

      For the Court’s convenience, the parties attach hereto a clean Supplemental Guidance
Document reflecting the Court’s rulings in the Order and the parties’ agreements set forth herein.
See Exhibit A (clean); Exhibit B (redline pointing out the parties’ agreements set forth herein as
compared against ECF No. 77-1).

       The parties thank the Court for its consideration of these issues.
         Case 1:20-cv-06516-VM Document 83 Filed 10/09/20 Page 2 of 2

 Page 2 of 2


                                        Respectfully,

COHEN&GREEN P.L.L.C.                    AUDREY STRAUSS
Attorneys for Plaintiffs                Acting United States Attorney for the
                                        Southern District of New York
                                        Attorney for Defendants

By: /s/ J. Remy Green, Esq.            By: /s/ Rebecca S. Tinio__      _
J. REMY GREEN, ESQ.                     REBECCA S. TINIO
COHEN&GREEN P.L.L.C.                    STEVEN J. KOCHEVAR
1639 Centre St., Suite 216              Assistant United States Attorneys
Ridgewood, New York 11385               86 Chambers Street, Third Floor
Tel.: (929) 888.9480                    New York, New York 10007
Facsimile: (929) 888.9457               Tel.: (212) 637-2774/2715
E-mail: remy@femmelaw.com               Facsimile: (212) 637-2686
                                        E-mail: rebecca.tinio@usdoj.gov
                                                 steven.kochevar@usdoj.gov
